IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                                No. 02-40212

                             Summary Calendar


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                   versus

EDDIE SNELL,

                                                 Defendant-Appellant.



            Appeal from the United States District Court
                 For the Southern District of Texas
                           (C-00-CR-319-1)

                              March 13, 2003


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

      Eddie Snell appeals from the district court’s order denying

his motion for a reduction of sentence pursuant to 18 U.S.C. §

3582(c)(2).     Amendment 599 became effective before the district

court sentenced      Snell   and   does   not   relate   to   the   sentencing




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
guidelines under which Snell was sentenced. The district court did

not abuse its discretion.1        AFFIRMED.




     1
         United States v. Mueller, 168 F.3d 186, 188 (5th Cir. 1999).

                                       2